Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 7-11 are finally rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (9,908,670)(based on its earlier filing and printed publication dates) in view of Tojo et al. (7,048,975), Patel et al. (9,717,272) (based on its earlier filing and printed publication dates) and either one of Clark et al. (8,393,465) and Bellamah et al. (7,878,324). Patel et al. (‘670) disclose a molded container (10) of various possible materials comprising a lid (40) comprising a top wall (42) and one or more lid sidewalls (44) extending from the top wall, a base (20) moveable with respect to the lid between a coupled configuration in which an internal storage compartment defined by the base is substantially closed and a decoupled configuration in which the internal storage compartment is open, the base comprising a bottom wall (22) and one or more base sidewalls (24) extending from the bottom wall to an upper lip (30) defining a base opening, and the base including one or more vent channels (64) extending around a circumference of the one or more base side walls and from the upper lip to a In re Leshin, 125 USPQ 416. Patel et al. (‘670) do not disclose the container including an intermediate wall spaced upwardly from the bottom wall to define an internal space therebetween. However, Patel et al. (‘272) discloses a similar container including an intermediate wall (28) spaced upwardly from a bottom wall (22) to define an internal space therebetween. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the container to Patel et al. (‘670) with an intermediate wall spaced upwardly from a bottom wall so as to define an internal space therebetween as claimed in the manner of Patel et al. (‘272), as such a . 
As to claim 11, the method of providing the container is collectively disclosed by the combination of references. 
As to claim 2, Tojo et al. disclose a pulp material of various natural materials (see column 13, lines 17-34). 
	As to claim 7, Patel et al. disclose plural contents to be disposed in the container. 
As to claims 8 and 9, Patel et al. disclose various contents as claimed, including smokeless tobacco. 
As to claim 10, Patel et al. (‘272) further disclose the intermediate wall (28) including a plurality of apertures (39) extending therethrough.


Claims 1-2 and 7-11 are finally rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (9,908,670)(based on its earlier filing and printed publication dates) in view of Byrd Jr. et al. (9,950,858) (based on its earlier filing and printed publication dates) , Patel et al. (9,717,272) (based on its earlier filing and printed publication dates) and either one of Clark et al. (8,393,465) and Bellamah et al. (7,878,324). Patel et al. (‘670) disclose a molded container (10) of various possible materials comprising a lid (40) comprising a top wall (42) and one or more lid sidewalls (44) extending from the top wall, a base (20) moveable with respect to the lid between a coupled configuration in which an internal storage compartment defined by the base is substantially closed and a decoupled configuration in which the internal storage compartment is open, the base comprising a bottom wall (22) and one or more base sidewalls (24) extending from the bottom wall to an upper lip (30) defining a base opening, and the base including one or more vent channels (64) extending around a circumference of the one or more base side walls and from the upper lip to a shoulder (32) defined between the upper lip and the bottom wall, the one or more channels providing venting to the internal storage compartment when its lid (40) is seated on the base. Patel et al. (‘670) do not precisely disclose pulp derived from a plant material as the container material, the pulp being a mixture. However, Byrd Jr. et al. do disclose pulp molding a tobacco-containing container (Figure 4) of processed plant material pulp (tobacco is a plant material), the pulp being a processed mixture incorporating the plant material and to a lesser degree a binder, resinous or molding substance (see column 22, line 22 through column 23 line 14). Plant material pulp is by definition plant material reduced chemically or mechanically (processed) to shapeless pulp and used in the In re Leshin, 125 USPQ 416. Patel et al. (‘670) do not disclose the container including an intermediate wall spaced upwardly from the bottom wall to define an internal space therebetween. However, Patel et al. (‘272) discloses a similar container including an intermediate wall (28) spaced upwardly from a bottom wall (22) to define an internal space therebetween. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the container to Patel et al. (‘670) with an intermediate wall spaced upwardly from a bottom wall so as to define an internal space therebetween as claimed in the manner of Patel et al. (‘272), as such a modification would predictably provide a lower storage space for environment modification material as suggested by Patel et al. (‘272)(see column 4, line 59 through column 5, line 16).Patel et al. (‘670) do not disclose a coating on the container. However, Clark et al. and Bellamah et al. each disclose an outer coating (see column 2, lines 12-21; see column 8, line 65 through column 9, line 7) of a scratch resistant polymer coating positioned at an exterior of at least one of the lid and base and not at an interior of the lid and base. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a container similar . 
As to claim 11, the method of providing the container is collectively disclosed by the combination of references. 
As to claim 2, Byrd Jr. et al. discloses a paper or wood pulp material (paper derived from wood). 
	As to claim 7, Patel et al. (‘670) disclose plural contents to be disposed in the container. 
As to claims 8 and 9, Patel et al. (‘670) disclose various contents as claimed, including smokeless tobacco. 
As to claim 10, Patel et al. (‘272) further disclose the intermediate wall (28) including a plurality of apertures (39) extending therethrough.

Claims 1-2 and 7-11 are finally rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (9,908,670)(based on its earlier filing and printed publication dates) in view of Bried et al. (2007/0110928), Patel et al. (9,717,272) (based on its earlier filing and printed publication dates) and either one of Clark et al. (8,393,465) and Bellamah et al. (7,878,324). Patel et al. disclose a molded container (10) of various possible materials comprising a lid (40) comprising a top wall (42) and one or more lid sidewalls (44) extending from the top wall, a base (20) moveable with respect to the lid between a coupled configuration in which an internal storage compartment defined by the base is substantially closed and a decoupled configuration by definition plant material reduced chemically or mechanically (processed) to shapeless pulp and used in the manufacture of subsequently formed structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mold the tobacco container of Patel et al. from pulp derived from a plant material in the manner of Bried et al. as claimed, as such a modification would predictably provide a tobacco maintaining protective structure as disclosed by Bried et al.. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416. Patel et al. do not disclose a coating on the container. However, Clark et al. and Bellamah et al. each disclose an outer coating (see column 2, lines 12-21; see column 8, line 65 through column 9, line 7) of a scratch resistant polymer coating positioned at an exterior of at . 
As to claim 11, the method of providing the container is collectively disclosed by the combination of references. 
As to claim 2, Bried et al. disclose a cellulosic pulp material. 
	As to claim 7, Patel et al. disclose plural contents to be disposed in the container. 
As to claims 8 and 9, Patel et al. disclose various contents as claimed, including smokeless tobacco. 
As to claim 10, Patel et al. (‘272) further disclose the intermediate wall (28) including a plurality of apertures (39) extending therethrough.

Claims 6 and 20 are finally rejected under 35 U.S.C. 103 as being unpatentable over the combination as set forth in claims 1 and 11 above, and further in view of Dayton et al. (8,870,003). Dayton et al. discloses providing a liner (See abstract, and 902). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Patel et al. as modified with a liner as claimed, as such a modification would predictably provide a better sealed container, as suggested by Dayton et al.. 
   
Claims 12-17 are finally rejected under 35 U.S.C. 103 as being unpatentable over each prior art combination as applied to claim 11 above, and further in view of Chevrier (2,611,154). Chevrier discloses molding pulp to derive individual container components. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the previously claimed container in a molded method of individually making the container components as claimed, as such is a conventional manner disclosed by Chevrier.
As to claims 13-17, the molding steps recited are held as conventional, as the invention was apparently defined by the container structure. Since this holding was not traversed, separation of these claims was not necessary as the subject matter is not held as a patentable feature.  

Applicant's arguments filed January 28, 2021 have been fully considered, but the inclusion of an intermediate wall spaced upwardly from the bottom wall so as to define an internal space therebetween was described in a printed publication, or in public use, on sale, or otherwise available to the public more than one year before the effective filing date of the now claimed invention as evidenced by the prior art to Patel et al. (‘272). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
BRYON P. GEHMAN
Primary Examiner
Art Unit 3736

BPG